Appellate Case: 21-6103     Document: 010110663352          Date Filed: 03/28/2022       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                              March 28, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-6103
                                                       (D.C. No. 5:00-CR-00025-R-2)
  ROBERTO BARRIO,                                              (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

        Roberto Barrio, proceeding pro se,1 appeals the district court’s denial of his

 motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Exercising

 jurisdiction under 28 U.S.C. § 1291, we AFFIRM.




        *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of this
 appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
 be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
 10th Cir. R. 32.1.
        1
         “Although we liberally construe pro se filings, we do not assume the role of
 advocate.” Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (internal quotation
 omitted).
Appellate Case: 21-6103     Document: 010110663352          Date Filed: 03/28/2022      Page: 2



                                               I

        Barrio and others “were charged in a superseding indictment with various drug

 offenses.” United States v. Barrio, 41 F. App’x 169, 171 (10th Cir. 2002). Count 1

 charged Barrio with conspiring from 1996 to 2000 to possess with an intent to distribute

 more than five kilograms of cocaine powder, more than 50 grams of cocaine base, and

 more than 100 grams of phencyclidine (PCP), in violation of 21 U.S.C. § 846(a)(1). Id.

 Counts 3, 6, 7, and 9 charged Barrio with causing interstate travel in aid of an unlawful

 activity, in violation of 18 U.S.C. § 1952(a)(3). Id. Counts 8, 10, and 13 charged Barrio

 with using a telephone to facilitate cocaine distribution, in violation of 21 U.S.C.

 § 843(b). Id. At the conclusion of the government’s evidence, the district court entered a

 judgment of acquittal as to Count 13. Id. at 172. The jury subsequently convicted on all

 other counts. Id. In special interrogatories on the verdict form, the jury found the

 conspiracy involved more than 50 grams of crack cocaine and more than five kilograms

 of powder cocaine. United States v. Barrio, 849 F. App’x 762, 764 (10th Cir. 2021).

        On October 5, 2000, the United States Probation Office released its revised

 presentence investigation report (“PSR”). ROA, Vol. 2 at 15–37. The PSR

 recommended holding Barrio accountable for more than 100 kilograms of cocaine base,

 resulting in a base offense level of 38. Id. at 24. It also recommended finding that Barrio

 was an organizer or leader of criminal conduct involving five or more people, resulting in

 a four-level enhancement. Id. at 24–25. Accordingly, the PSR recommended a total

 offense level of 42 and a criminal history category of VI because Barrio qualified as a



                                               2
Appellate Case: 21-6103     Document: 010110663352         Date Filed: 03/28/2022      Page: 3



 career offender based on three prior convictions involving possession of narcotics for

 sale. Id. at 25, 27–28.

        At sentencing, the district court adopted the PSR’s factual findings and guidelines

 applications. Id. at 13. The district court sentenced Barrio to mandatory life

 imprisonment on Count 1;2 60 months’ imprisonment on Counts 3, 6, 7, and 9; and 48

 months’ imprisonment on Counts 8 and 10, each to run concurrently to each other. Id. at

 8. Barrio appealed, and this court affirmed. Barrio, 41 F. App’x at 177.

        Over the last two years, Barrio repeatedly has sought to modify his sentence. On

 February 22, 2019, he filed a motion seeking a sentence reduction based on Section 404

 of the First Step Act and Amendments 706, 711, 750, and 782 to the Sentencing

 Guidelines. ROA, Vol. 1 at 72–79. The district court denied the motion, finding that the

 Fair Sentencing Act would not have affected his sentence because the object of his

 conspiracy included the distribution of five kilograms or more of powder cocaine. Id. at

 125–30. Barrio appealed, and this court affirmed. Barrio, 849 F. App’x at 765.

        On August 12, 2019, Barrio filed a motion seeking a sentence reduction pursuant

 to 18 U.S.C. § 3582(c)(1)(A). ROA, Vol. 1 at 106–09. The district court denied the

 motion because Barrio already had begun a new round of compassionate release filings

 with the Bureau of Prisons. Id. at 131–32. Barrio did not appeal from that order.



        2
           “The verdict form contained special interrogatories in which the jury specifically
 found the conspiracy involved more than 50 grams of crack cocaine and more than five
 kilograms of powder cocaine. Based on those findings and because Barrio had three
 prior felony drug convictions, the then-existing version of § 841(b)(1)(A) required the
 district court to impose a life sentence.” Barrio, 849 F. App’x at 764.
                                              3
Appellate Case: 21-6103      Document: 010110663352          Date Filed: 03/28/2022      Page: 4



        On April 6, 2020, Barrio filed a new motion seeking a sentence reduction pursuant

 to 18 U.S.C. § 3582(c)(1)(A). Id. at 137–39. On April 30, 2020, the district court denied

 his motion because Barrio failed to exhaust his administrative remedies. Id. at 141–47.

 While the district court primarily rested on its conclusion that exhaustion was

 jurisdictional, it also explained that it would enforce the exhaustion requirement even if it

 were a claim-processing rule. Id. at 142–45, 145 n.2. Again, Barrio did not appeal.

        On October 23, 2020, Barrio filed a third motion pursuant to 18 U.S.C.

 § 3582(c)(1)(A). Id. at 148–52. On April 6, 2021, the district court again found that

 Barrio failed to show that he had fully exhausted his administrative remedies, explaining

 that he failed to appeal the warden’s timely denial of his request for compassionate

 release. Id. at 200–04. Barrio did not appeal that order.

        On May 25, 2021, Barrio filed his fourth motion for sentence reduction pursuant

 to 18 U.S.C. § 3582(c)(1)(A), which is the motion at issue in this appeal. Id. at 205–09.

 As “extraordinary and compelling reasons” warranting a reduction, Barrio pointed to

 (1) his life sentence, which was mandatory at the time of sentencing; (2) the amount of

 time he had served; and (3) his post-sentencing rehabilitation efforts. Id. at 206. Barrio

 also claimed that he had contracted COVID-19 on two occasions, but he admitted that he

 had fully recovered, had “no noticeable ailments or side effects,” and was “healthy for his

 age.” Id. at 207. He also sought leave to file an affidavit in support of his motion,

 detailing alleged difficulties with the exhaustion process and asserting that he initiated a




                                               4
Appellate Case: 21-6103     Document: 010110663352          Date Filed: 03/28/2022        Page: 5



 new round of administrative remedies in April of 2021.3 Id. at 211–13. He reiterated

 these exhaustion issues in a second pleading. Id. at 215–19. Finally, he submitted a

 series of exhibits in support of his motion. Id. at 221–27.

        On August 27, 2021, the district court dismissed Barrio’s motion for

 compassionate release because he did “not present any extraordinary circumstance[s]

 compelling his release.” Id. at 260–66. While the district court cited the commentary to

 U.S.S.G. § 1B1.13, it explained that the commentary “guide[d], but d[id] not confine,

 [the district court] in its analysis of extraordinary and compelling circumstances

 warranting a sentence reduction.” Id. at 264–65. The district court then addressed

 Barrio’s proffered reasons, which it broadly grouped into age, time served, and

 rehabilitation. In response to Barrio’s arguments that his age (81) and his time served of

 20 years on his life sentence support a grant of compassionate release, the district court

 concluded Barrio did not meet the U.S.S.G. § 1B1.13(1)(B) criteria, which required a

 defendant who is at least 70 years old to have served at least 30 years in prison on a

 sentence imposed under 18 U.S.C. § 3559(c) (mandatory life imprisonment). Thus, the

 court concluded it could only grant Barrio relief under 18 U.S.C. § 3582(c)(1)(A) if it

 found that “extraordinary and compelling reasons warrant such a reduction.” The district

 court then explained that Barrio’s proffered reasons were not sufficiently extraordinary




        3
          Throughout his pleadings, Barrio presented three dates for when he submitted the
 April 2021 request to the warden—April 19, 2021, ROA, Vol. 1 at 217; April 21, 2021,
 id. at 212; and April 23, 2021, id. at 218.
                                              5
Appellate Case: 21-6103      Document: 010110663352            Date Filed: 03/28/2022   Page: 6



 and compelling to warrant a reduction in his sentence—either individually or in

 combination. Id. at 265–66.

        Barrio filed a timely notice of appeal.4 Id. at 267.

                                              II

        A court may reduce a term of imprisonment, also known as granting

 compassionate release, “upon motion of the defendant after the defendant has fully

 exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

 motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

 § 3582(c)(1)(A). Before reducing a term of imprisonment, the district court first must

 find that “extraordinary and compelling reasons warrant such a reduction . . . and that

 such a reduction is consistent with applicable policy statements issued by the Sentencing

 Commission.” Id. In addition, the court may only reduce a term of imprisonment “after

 considering the factors set forth in section 3553(a) to the extent they are applicable.” Id.




        4
           Contrary to Fed. R. App. P. 3(c)(1)(B), Barrio did not designate any order of the
 district court in his notice of appeal. See ROA, Vol. 1 at 267. Instead, the documents
 Barrio designated were his § 3582(c)(1)(A) motion (Doc. 1110) filed on May 25, 2021;
 his motion for leave to submit an affidavit in support of his motion (Doc. 1111) filed on
 May 25, 2021; and his motion for leave to supplement his motion with a verified release
 plan (Doc. 1120) filed on July 26, 2021. The district court’s order disposing of these
 pleadings was filed on August 27, 2021. Id. at 266. Despite Barrio’s failure to designate
 the district court’s order, this court still has jurisdiction. See Sanabria v. United States,
 437 U.S. 54, 67 n. 21 (1978) (“A mistake in designating the judgment appealed from is
 not always fatal, so long as the intent to appeal from a specific ruling can fairly be
 inferred by probing the notice and the other party was not misled or prejudiced.”).
                                               6
Appellate Case: 21-6103       Document: 010110663352           Date Filed: 03/28/2022          Page: 7



 Accordingly, we have held that the plain language of § 3582(c)(1)(A) imposes three

 requirements:

                 (1) the district court finds that extraordinary and compelling
                 reasons warrant such a reduction;
                 (2) the district court finds that such a reduction is consistent
                 with applicable policy statements issued by the Sentencing
                 Commission; and
                 (3) the district court considers the factors set forth in § 3553(a), to the
                 extent that they are applicable.

 United States v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021). The district court may

 deny a motion for compassionate release by finding any one requirement unsatisfied,

 “without considering the others.” United States v. Hald, 8 F.4th 932, 936–37 (10th Cir.

 2021).

          The commentary to U.S.S.G. § 1B1.13 describes extraordinary and compelling

 circumstances as follows:

          (A) Medical Condition of the Defendant.

                 (i) The defendant is suffering from a terminal illness (i.e., a serious
                 and advanced illness with an end of life trajectory). A specific
                 prognosis of life expectancy (i.e., a probability of death within a
                 specific time period) is not required. Examples include metastatic
                 solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                 organ disease, and advanced dementia.
                 (ii) The defendant is–
                        (I) suffering from a serious physical or medical condition,
                        (II) suffering from a serious functional or cognitive
                        impairment, or
                        (III) experiencing deteriorating physical or mental health
                        because of the aging process, that substantially diminishes the
                        ability of the defendant to provide self-care within the
                        environment of a correctional facility and from which he or she
                        is not expected to recover.

                                                 7
Appellate Case: 21-6103      Document: 010110663352          Date Filed: 03/28/2022       Page: 8



        (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
        experiencing a serious deterioration in physical or mental health because of
        the aging process; and (iii) has served at least 10 years or 75 percent of his
        or her term of imprisonment, whichever is less.

        (C) Family Circumstances.
              (i) The death or incapacitation of the caregiver of the defendant’s
              minor child or minor children.
              (ii) The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the
              spouse or registered partner.

        (D) Other Reasons. As determined by the Director of the Bureau of Prisons,
        there exists in the defendant’s case an extraordinary and compelling reason
        other than, or in combination with, the reasons described in subdivisions (A)
        through (C).

 U.S.S.G. § 1B1.13 cmt. 1. These policy statements guide, but do not confine, the court in

 its analysis of extraordinary and compelling circumstances warranting a sentence

 reduction. McGee, 992 F.3d at 1043–45.

        We review the denial of a sentence reduction under § 3582(c) for abuse of

 discretion. United States v. Mannie, 971 F.3d 1145, 1154 (10th Cir. 2020). Because a

 sentence has already been imposed, “this court reviews not the propriety of the sentence

 itself, but the propriety of the district court’s grant or denial of the motion to reduce the

 sentence.” Id. at 1155. “A district court abuses its discretion when it relies on an

 incorrect conclusion of law or a clearly erroneous finding of fact.” United States v.

 Piper, 839 F.3d 1261, 1265 (10th Cir. 2016) (quoting United States v. Battle, 706 F.3d

 1313, 1317 (10th Cir. 2013)).




                                                8
Appellate Case: 21-6103       Document: 010110663352       Date Filed: 03/28/2022     Page: 9



                                             III

        Barrio challenges the district court’s order denying his motion for compassionate

 release on the following bases: (1) the district court overlooked some of Barrio’s

 arguments regarding “extraordinary and compelling reasons”; (2) the district court

 improperly concluded that it lacked “standing or subject matter jurisdiction” to address

 some of Barrio’s claims; (3) the district court impermissibly “cherry-picked” arguments

 and portions of McGee in denying his motion; and (4) the district court failed to properly

 treat Barrio as a pro se litigant.

        We conclude that the district court did not abuse its discretion in denying Barrio’s

 motion because it properly determined that he failed to show extraordinary and

 compelling reasons warranting a reduction. We will consider each of Barrio’s arguments

 in turn.

 A.     Extraordinary and Compelling Reasons

        Barrio first argues that the district court overlooked two of his arguments

 regarding extraordinary and compelling reasons: (1) “considering elderly offender that

 has completed ‘the lion’s share’ of the life sentence imposed in 2000”5 and (2) “relief

 from non-felony California predicate drug offense (1980) that enhanced his then 20-to-

 life dual object single count drug offense (cocaine powder—cocaine base single count) to

 mandatory minimum of life pursuant to 21 USC [§] 841(b)(1)(A)(ii) and 851(a).” Aplt.



        5
          We note here that Barrio makes no claim that he is suffering from a serious
 physical or medical condition. He states he is healthy for his age and works full time at
 his prison job. ROA, Vol. 1 at 208.
                                              9
Appellate Case: 21-6103      Document: 010110663352          Date Filed: 03/28/2022       Page: 10



  Br. at 3, 10–11.

         In his motion for compassionate release, Barrio argued based on McGee that

  “nothing in . . . the First Step Act indicates that Congress intended to prohibit district

  courts, on an individual case-by-case basis from granting sentence reductions under

  § 3582(c)(1)(A)(i).” ROA, Vol. 1 at 206. He claimed that his “case characteristics

  resemble[] those in . . . McGee . . . based in § 841(b)(1)(A)(ii) mandatory life mandate

  and peculiar similarities of offense characters[,] including approximate time served and

  combined post sentencing rehabilitation efforts.” Id. He then asked for relief based on

  “an otherwise unusually long sentence per today’s standard [Post-First Step Act-2018].”

  Id. at 207.

         As to Barrio’s claim about serving “the lion’s share” of his sentence, the district

  court considered this claim and found that it was neither extraordinary nor compelling in

  his circumstances. The district court discussed Barrio’s arguments on this point as

  suggesting that “his . . . time served . . . justif[ied] release.” ROA, Vol. 1 at 265. The

  district court determined that “the imposition of a sentence that was not only permissible

  but statutorily required at the time [it was imposed] is neither an extraordinary nor a

  compelling reason to now reduce the same sentence.” Id. at 265–66 (quoting United

  States v. Maumau, 993 F.3d 821, 838 (10th Cir. 2021) (Tymkovich, C.J., concurring)).

  The district court recognized, consistent with McGee, that the change in the law could

  constitute an extraordinary and compelling reason if paired with “multiple inadequate

  circumstances.” Id. at 266 (citing McGee, 992 F.3d at 1048). But the district court

  ultimately concluded that Barrio did not present the unique circumstances, taken together,

                                                10
Appellate Case: 21-6103      Document: 010110663352         Date Filed: 03/28/2022      Page: 11



  to show an extraordinary and compelling reason warranting a sentence reduction. Id.; see

  also Maumau, 993 F.3d at 838 (Tymkovich, C.J., concurring) (noting that cases where

  extraordinary and compelling reasons are based on sentencing arguments “should be

  relatively rare”).

         As to Barrio’s claim about his predicate California conviction, Barrio contends

  that the district court overlooked this “independent ground[]” for relief. Aplt. Br. at 3,

  10. But Barrio did not raise any allegation in his motion for compassionate release that

  his sentence should be reduced because he received relief from his predicate California

  conviction. Barrio’s only mention of his predicate California conviction was that he had

  “twice petitioned the United States Attorneys Office to concede and stipulate the prior

  non-felony California drug convictions under the Holloway doctrine or the novel

  amendments rendered by the First Step Act-2018” and that he had “renewed his pleading

  to AUSA Timothy W. Ogilvie . . . and expect[s] him to concede this third time request.”

  ROA, Vol. 1 at 208. As a result, the district court did not have an opportunity to address

  this claim, and “we adhere to our general rule against considering issues for the first time

  on appeal.” See United States v. Read-Forbes, 843 F. App’x 131, 134 (10th Cir. 2021)

  (quoting United States v. Viera, 674 F.3d 1214, 1220 (10th Cir. 2012)).

         We conclude that the district court did not abuse its discretion in determining that

  Barrio’s circumstances were not extraordinary and compelling because it properly

  considered the amount of time that he already had served as well as the changes in

  sentencing law raised in Barrio’s motion.



                                               11
Appellate Case: 21-6103      Document: 010110663352          Date Filed: 03/28/2022      Page: 12



  B.     “Standing or Subject Matter Jurisdiction”

         Barrio next argues that the “the district court believe[d] it lack[ed] standing or

  subject matter jurisdiction to address [certain claims] because they were either outside the

  applicable policy statement in Section 1B1.13 or abandoned in administrative remedies

  exhaustion.” Aplt. Br. at 3, 11–13. Specifically, Barrio claims that the district court

  impermissibly felt bound by U.S.S.G. § 1B1.13 and failed to consider his COVID-19

  allegations. Id.; see U.S.S.G. § 1B1.13 cmt. 1.

         As to Section 1B1.13, the record shows that the district court knew it was not

  bound by Section 1B1.13. The district court acknowledged that Section 1B1.13 “do[es]

  not boast the exclusive authority to define . . . the statutory phrase ‘extraordinary and

  compelling reasons.’” ROA, Vol. 1 at 265 (quoting McGee, 992 F.3d at 1043). The

  district court instead remarked that Section 1B1.13 “guide[d], but d[id] not confine, [it] in

  its analysis of extraordinary and compelling circumstances warranting a sentence

  reduction.” Id. The district court merely looked to the Section 1B1.13 commentary for

  guidance in formulating an independent definition of “extraordinary and compelling

  reasons,” and district courts are permitted to use Section 1B1.13 for guidance. See Hald,

  8 F.4th at 938 n.4 (explaining that “it would hardly be an abuse of discretion for a district

  court to look to the present policy statement for guidance”); United States v. Carr, 851

  F. App’x 848, 853–54 (10th Cir. 2021) (noting that district courts may look to the Section

  1B1.13 commentary for guidance as long as they still exercise independent authority and

  discretion when determining “extraordinary and compelling reasons”).



                                               12
Appellate Case: 21-6103       Document: 010110663352         Date Filed: 03/28/2022       Page: 13



         As to any claims “abandoned in administrative remedies exhaustion,” Barrio’s

  only claim that the district court found to be unexhausted was his allegation regarding

  COVID-19. See ROA, Vol. 1 at 262 n.2. Despite the lack of exhaustion, the district

  court still considered his COVID-19 allegation. Id. But the district court ultimately

  rejected it as a reason for changing its analysis because Barrio had been fully vaccinated

  and thus “his danger of serious illness while in custody is drastically reduced.” Id. Such

  a conclusion is not an abuse of discretion. See, e.g., Hald, 8 F.4th at 939 n.5 (collecting

  district court cases and observing that access to vaccination, as well as prior infection and

  recovery from COVID-19, “would presumably weigh against a finding of extraordinary

  and compelling reasons”).

         We conclude that the district court did not abuse its discretion by looking to

  Section 1B1.13 for guidance and rejecting Barrio’s COVID-19 argument.

  C.     Impermissible “Cherry-Picking”

         Barrio also contends that the district court impermissibly “cherry-picked” his

  arguments and portions of McGee in denying his motion. Aplt. Br. at 3, 11–13. Barrio

  asserts that the district court “omit[ed] the ‘true nature of ground’ preserved in pro se

  filing and select[ed] weaker secondary combination grounds to deny [the] actual relief

  sought.” 6 Id. at 11. In making this assertion, he claims that the district court ignored


         6
           In support, Barrio cites two social security cases that touch on “improper
  cherry-picking” of the administrative record: Haga v. Astrue, 482 F.3d 1205 (10th Cir.
  2007) (holding that an agency must explain the evidentiary support for its determination),
  and Hardman v. Barnhart, 362 F.3d 676 (10th Cir. 2004) (holding that an agency must
  give specific reasons for rejecting evidence as not credible). Aplt. Br. at 3, 11. We note
  that the holdings of Haga and Hardman apply to the judicial review of agency action,
                                               13
Appellate Case: 21-6103     Document: 010110663352          Date Filed: 03/28/2022     Page: 14



  three of his arguments: (1) the “Holloway Doctrine” applies to his case, (2) he should be

  granted relief from his sentence because mandatory life is no longer required, and (3) his

  conviction is unconstitutional. Aplt. Br. at 3, 11–13; see United States v. Holloway, 68

  F. Supp. 3d 310, 315 (E.D.N.Y. 2014) (vacating two of defendant’s stacked § 924(c)

  convictions based upon the United States’ agreement).

         As to the “Holloway Doctrine” claim, Barrio’s only reference at the district court

  to the “Holloway Doctrine” was that he had “twice petitioned the United States Attorneys

  Office to concede and stipulate the prior non-felony California drug convictions under the

  Holloway doctrine.” ROA, Vol. 1 at 208. On appeal, he points to letters he allegedly

  sent to the United States asking for “‘Holloway Doctrine’ consideration to withdraw

  Section 851(a) notice of enhancement.” Aplt. Br. at 11–12. First, we note that the

  “Holloway Doctrine” is not so much a doctrine but rather a single case carrying no

  precedential weight on this court: The United States’ action in Holloway was the result

  of the decision of one former United States Attorney, who acknowledged that the

  decision did not “reflect[] a broader view,” and attempts to repeat that former United

  States Attorney’s action in other cases and other districts have been nearly universally

  rejected. Holloway, 68 F. Supp. 3d at 315; see also Wright v. United States, 2018 WL

  4854081, at *2 (E.D. Va. Oct. 5, 2018) (collecting cases). In any event, Barrio did not



  which is not at issue in Barrio’s case. The holdings of Haga and Hardman are further
  irrelevant because Barrio does not challenge any factual findings on appeal. Therefore,
  to the extent the “improper cherry-picking” holdings of Haga and Hardman can be
  applied in a § 3582(c)(1)(A) appeal, the district court did not err in addressing Barrio’s
  arguments.
                                               14
Appellate Case: 21-6103      Document: 010110663352          Date Filed: 03/28/2022     Page: 15



  make this argument to the district court; he only made it to the United States. The district

  court therefore did not err by failing to consider an argument that was not presented to it

  in Barrio’s compassionate release motion.

         As to the mandatory life sentence claim, the district court acknowledged its ability

  to reduce Barrio’s sentence. ROA, Vol. 1 at 265–66 (citing Maumau, 993 F.3d at 838

  (Tymkovich, C.J., concurring)). But the district court ultimately concluded that Barrio’s

  case lacked “multiple inadequate circumstances” and declined to exercise its discretion.

  Id. at 266. This was not an abuse of discretion, particularly when Congress itself decided

  that the changes to the enhanced mandatory minimum penalties for recidivist drug

  offenders—and to the qualifying convictions that trigger those enhancements—are not

  retroactive. See First Step Act of 2018, Pub. L. 115-391, § 401(c),132 Stat. 5194, 5221

  (Dec. 21, 2018) (“FSA 2018”).

         As to the constitutionality of Barrio’s conviction, the district court did not abuse

  its discretion in rejecting any alleged sentencing package concerns. Barrio contends that

  he qualifies for a sentence reduction under the First Step Act because “[t]he dual-object

  single count charge appears to now be unconstitutional where two statutory minimums

  and maximums are involved.” 7 Aplt. Br. at 12–13. But the First Step Act did not modify



         7
           Barrio also argues in passing that his conviction is unconstitutional because this
  court’s decision in his last appeal, United States v. Barrio, 849 F. App’x 762, 764 (10th
  Cir. 2021), now conflicts with United States v. Crooks, 997 F.3d 1273 (10th Cir. 2021).
  But the Crooks holding concerned whether a defendant was eligible for First Step Act
  relief and whether his designation as a career offender was reviewable, which were not at
  issue in Barrio’s case. Crooks, 997 F.3d at 1278–80. We therefore do not see any
  conflict between Crooks and Barrio’s last appeal.
                                               15
Appellate Case: 21-6103      Document: 010110663352         Date Filed: 03/28/2022      Page: 16



  the statutory minimum or maximum penalty of Barrio’s offense or the objects of the

  conspiracy. Instead, it authorized the court to “impose a reduced sentence as if sections 2

  and 3 of the Fair Sentencing Act . . . were in effect at the time the covered offense was

  committed.” FSA 2018, § 404(b), 132 Stat. at 5222 (emphasis added). Put simply,

  Section 404(b) did not modify the applicable statutory minimum or maximum penalty in

  a way that would make Barrio’s existing sentence illegal and require modification of his

  sentence. See § 404(c) (“Nothing in this section shall be construed to require a court to

  reduce any sentence pursuant to this section.”).

         We therefore conclude that the district court properly considered Barrio’s

  arguments and did not engage in impermissible “cherry-picking.”

  D.     Pro Se Litigant

         Finally, Barrio argues that the district court did not give him the leeway normally

  afforded to pro se litigants because it required him to fully exhaust his administrative

  remedies. Aplt. Br. at 13–14. Barrio’s argument fails for two reasons. First, exhaustion

  is required by statute, 18 U.S.C. § 3582(c)(1)(A), and a litigant’s pro se status does not

  relieve him of the burden of exhaustion. See, e.g., D’Addabbo v. United States, 316

  F. App’x 722, 725 (10th Cir. 2008) (noting that the court affords pro se filings the degree

  of leeway they are due but pro se litigants still are bound by the applicable exhaustion

  rules). Second, on the one issue that the district court found had not been exhausted

  (COVID-19), the district court determined that its “analysis would not change” even if

  Barrio had exhausted his remedies because he had been fully vaccinated. ROA, Vol. 1 at

  262 n.2. Because the district court would have reached the same result even if it had

                                               16
Appellate Case: 21-6103       Document: 010110663352         Date Filed: 03/28/2022   Page: 17



  waived exhaustion based on Barrio’s pro se status, Barrio cannot show any error in the

  district court’s treatment of him as a pro se litigant.

                                                IV

         Because the district court did not abuse its discretion in denying Barrio’s motion

  for compassionate release, we AFFIRM. In addition, Barrio’s pending motion for leave

  to proceed in forma pauperis is DENIED.


                                                  Entered for the Court



                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                                17